DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first etchant” in line 3 and “a first etchant” in line 5. It is unclear if these should be the same first etchant or if only one option is to be selected. Appropriate correction is required.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an etchant” in line 2 and “an etchant” in line 5. It is unclear if these should be the same etchant or two different etchants (in which case change one etchant to -a second etchant-). Appropriate correction is required.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “an etchant” in line 2 and “an etchant” in line 5. It is unclear if these should be the same etchant or two different etchants (in which case change one etchant to -a second etchant-). Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (US 2019/0081155 and Xie hereinafter) in view of Cheng et al (US 2020/0295198 and Cheng hereinafter).
As to claims 1, 2, 5, and 9: Xie discloses [claim 1] a method, comprising: forming a stack (comprising 201, 301, 202, 302, 203, 303, and 204; [0045]; Fig. 9) including first semiconductor layers (301, 302, 303) and second semiconductor layers (201, 202, 203, 204) over a semiconductor substrate (100; [0045]-[0046]), wherein the first semiconductor layers and the second semiconductor layers have different material compositions ([0054]-[0055]) and alternate with one another within the stack; forming a dummy gate structure (400; [0064]) over the stack, wherein the dummy gate structure (400) wraps around top of the stack (201-204); forming first spacers (460; [0069]; Fig. 10) on sidewalls of the dummy gate structure, the first spacer being disposed on the top of the stack; forming a first tapered trench (left 620; [0073]; Fig. 11) and a second tapered trench (middle 620; [0073[) in the stack to expose a top surface of the semiconductor substrate; removing first portions of the second semiconductor layers ([0077]; Fig. 12) disposed below the first spacers to form gaps; forming second spacers (500; [0081]) in the gaps; forming a first source/drain feature (600; [0082]; Fig. 15) in the first tapered trench and a second source/drain feature (600) in the second tapered trench; removing the dummy gate structure from the top of the stack ([0085]; Fig. 17); and removing the second semiconductor layers ([0086]; Fig. 18) such that the first semiconductor layers remain and form semiconductor sheets connecting the first source/drain feature and the second source/drain feature to each other, wherein a length of a topmost first semiconductor layer (303) is less than a length of a bottommost first semiconductor layer (301), as measured in a first direction parallel to the top surface of the semiconductor substrate; [claim 2] 
wherein forming the first source/drain feature (600) in the first tapered trench and the second source/drain feature in the second tapered trench (600) include a bottom-up epitaxial growth process ([0082]); [claim 5] after removing the second semiconductor layers, further comprising forming a metal gate structure (800; [0087]) wrapping around each of the first semiconductor layers, wherein the first semiconductor layers are stacked and spaced apart in a second direction perpendicular to the first direction, the second direction being normal to the top surface of the semiconductor substrate.
Xie fails to expressly disclose where the dummy gate structure is formed on [claim 1] sidewall surfaces of the stack; removing the dummy gate structure from the sidewall surfaces.
Cheng discloses where the dummy gate structure is formed on [claim 1] sidewall surfaces of the stack ([0044]; Fig. 1); removing the dummy gate structure from the sidewall surfaces (Fig. 19; [0101]).
Given the teachings of Cheng, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Xie by employing the well-known or conventional features of transistor fabrication, such as displayed by Xie, by employing forming the dummy gate on sidewalls of the stack and later removing the dummy gate from the sidewalls of the stack in order to protect the stack completely in the area in which a final gate is to be formed and then remove the dummy gate to expose the area in which the final gate is to be formed.
As to [claim 1] wherein the second spacers have a different material composition from the first spacers, Xie discloses in [0069]-[0070] a list of materials (e.g. silicon dioxide, silicon nitride, silicon oxynitride, etc.) that can comprise the first spacers. Xie discloses in [0081] that the second spacers can comprise silicon nitride. 
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing any one of the materials other than silicon nitride for the first spacer; if this leads to the anticipated success, in the instant case a material that protects an area of the stack, it is likely the product not of innovation but of ordinary skill.
Allowable Subject Matter
Claims 4, 6, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10, 11, and 13-20 allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10: the closest prior art, Xie, discloses a method, comprising: forming a stack (comprising 201, 301, 202, 302, 203, 303, and 204; [0045]; Fig. 9) including first semiconductor layers (301, 302, 303) and second semiconductor layers (201, 202, 203, 204) over a semiconductor substrate (100; [0045]-[0046]), wherein the first semiconductor layers and the second semiconductor layers have different material compositions ([0054]-[0055]) and alternate with one another within the stack; forming a dummy gate structure (400; [0064]) over the stack, wherein the dummy gate structure (400) wraps around top of the stack (201-204); forming first spacers (460; [0069]; Fig. 10) on sidewalls of the dummy gate structure, the first spacer being disposed on the top of the stack; forming a first tapered trench (left 620; [0073]; Fig. 11) and a second tapered trench (middle 620; [0073[) in the stack to expose a top surface of the semiconductor substrate; forming a first source/drain feature (600; [0082]; Fig. 15) in the first tapered trench and a second source/drain feature (600) in the second tapered trench; removing the dummy gate structure from the top of the stack ([0085]; Fig. 17); removing the second semiconductor layer such that the first semiconductor layers remain and form semiconductor sheets connecting the first source/drain feature and the second source/drain feature to each other ([0086]; Fig. 18); and forming a gate structure wrapping around each of the first semiconductor layers ([0087]; Fig. 19). Xie fails to expressly disclose where the dummy gate structure is formed on sidewall surfaces of the stack (taught by Cheng); removing the dummy gate structure from the sidewall surfaces (taught by Cheng); the second semiconductor layers are removed to form a tapered trench.
As to claim 18: the closest prior art, Xie, discloses a method, comprising: forming a stack (comprising 201, 301, 202, 302, 203, 303, and 204; [0045]; Fig. 9) including first semiconductor layers (301, 302, 303) and second semiconductor layers (201, 202, 203, 204) over a semiconductor substrate (100; [0045]-[0046]), wherein the first semiconductor layers and the second semiconductor layers have different material compositions ([0054]-[0055]) and alternate with one another within the stack; forming a dummy gate structure (400; [0064]) over the stack, wherein the dummy gate structure (400) wraps around top of the stack (201-204); forming first spacers (460; [0069]; Fig. 10) on sidewalls of the dummy gate structure, the first spacer being disposed on the top of the stack; forming a first tapered trench (left 620; [0073]; Fig. 11) and a second tapered trench (middle 620; [0073[) in the stack to expose a top surface of the semiconductor substrate; forming a first source/drain feature (600; [0082]; Fig. 15) in the first tapered trench and a second source/drain feature (600) in the second tapered trench; removing the dummy gate structure from the top of the stack ([0085]; Fig. 17); and removing the second semiconductor layers ([0086]; Fig. 18) such that the first semiconductor layers remain and form semiconductor sheets connecting the first source/drain feature and the second source/drain feature to each other, wherein a length of a topmost first semiconductor layer (303) is less than a length of a bottommost first semiconductor layer (301), as measured in a first direction parallel to the top surface of the semiconductor substrate. Xie fails to expressly disclose where the dummy gate structure is formed on sidewall surfaces of the stack (taught by Cheng); removing the dummy gate structure from the sidewall surfaces (taught by Cheng); wherein a width of the topmost first semiconductor layer is different from a width of the bottommost first semiconductor layer, as measured in a second direction perpendicular to the first direction and parallel to the top surface of the semiconductor substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813